IN THE SUPREME COURT OF THE STATE OF DELAWARE

 TERRANCE STOKES,                        §
                                         §
       Defendant Below,                  §   No. 298, 2020
       Appellant,                        §
                                         §
       v.                                §   Court Below–Superior Court
                                         §   of the State of Delaware
 STATE OF DELAWARE,                      §
                                         §   Cr. ID No. 1706006325B (N)
       Plaintiff Below,                  §
       Appellee.                         §
                                         §

                          Submitted: January 25, 2021
                          Decided:   March 26, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                      ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the Superior Court record, it appears to the Court that:

      (1)    The appellant, Terrance Stokes, appeals the Superior Court’s denial of

his motion for postconviction relief. The State has filed a motion to affirm the

Superior Court’s judgment on the ground that it is manifest on the face of Stokes’

opening brief that his appeal is without merit. We agree and affirm.

      (2)    In September 2017, a Superior Court grand jury charged Stokes by

indictment with three counts of drug dealing, two counts of second degree

conspiracy, and one count of possession of paraphernalia (together, “the drug
charges”) as well as two counts of possession of a firearm by a person prohibited

(“PFBPP”) and one count of possession of ammunition by a person prohibited

(together, “the person-prohibited charges”). At Stokes’ request, the Superior Court

severed the person-prohibited charges (“Case B”) from the drug charges (“Case A”).

On February 13, 2018, Stokes pleaded guilty to one count of PFBPP in Case B. In

exchange for Stokes’ plea, the State dismissed the remaining charges pending

against him in both Case B and Case A. The Superior Court immediately sentenced

Stokes in accordance with the plea agreement to fifteen years of Level V

incarceration, suspended after the minimum-mandatory term of five years for

eighteen months of Level III probation. Stokes did not appeal his conviction or

sentence.

         (3)    On August 3, 2018, Stokes filed a timely motion for postconviction

relief under Superior Court Criminal Rule 61 (“Rule 61”). Stokes argued that: (i)

the State had withheld exculpatory evidence in violation of Brady v. Maryland;1 (ii)

he was illegally seized and searched; and (iii) trial counsel was ineffective for failing

to investigate his case and present various arguments on his behalf. The Superior

Court appointed counsel to assist Stokes with the postconviction proceedings.

Postconviction counsel later moved to withdraw, indicating that, after a careful

review of the record, he had not identified any potential grounds for postconviction


1
    373 U.S. 83 (1963).
                                           2
relief. After expanding the record with briefing and directing trial counsel to file an

affidavit responding to the ineffective assistance of counsel claims raised in Stokes’

motion, the Superior Court granted postconviction counsel’s motion to withdraw and

denied Stokes’ motion for postconviction relief.2 This appeal followed.

       (4)    We review the Superior Court’s denial of postconviction relief for

abuse of discretion and questions of law de novo.3 The procedural bars of Rule 61

must be considered before any substantive claims are addressed.4 Rule 61(i)(3) bars

any ground for relief that was not asserted in the proceedings leading to the judgment

of conviction.5 On the other hand, ineffective assistance of counsel claims are

properly raised in a timely filed motion for postconviction relief.6 Claims of

ineffective assistance of counsel are governed by the two-prong test set forth in

Strickland v. Washington.7 In order to prevail on a claim of ineffective assistance of

counsel after a defendant has entered a guilty plea, the defendant must demonstrate

that (i) trial counsel’s representation fell below an objective standard of

reasonableness,8 and (ii) counsel’s actions were so prejudicial “that there is a

reasonable probability that, but for counsel’s errors, the defendant would not have



2
  State v. Stokes, 2020 WL 4516073 (Del. Super. Ct. Aug. 5, 2020).
3
  Baynum v. State, 211 A.3d 1075, 1082 (Del. 2019).
4
  Younger v. State, 580 A.2d 552, 554 (Del. 1990).
5
  Del. Super. Ct. Crim. Rule 61(i)(3).
6
  Green v. State, 238 A.3d 160, 175 (Del. 2020).
7
  466 U.S. 668 (1984).
8
  Id. at 687-88 (1984).
                                               3
pleaded guilty and would have insisted on going to trial.”9                        Although not

insurmountable, there is a strong presumption that counsel’s representation was

professionally reasonable.10 “If an attorney makes a strategic choice after thorough

investigation of [the] law and facts relevant to plausible options, that decision is

virtually unchallengeable.”11

       (5)     On appeal, Stokes reiterates his allegation that the State failed to

disclose exculpatory evidence and argues that trial counsel was ineffective because

he failed to investigate Stokes’ case and make various arguments on Stokes’ behalf.

Stokes also raises two new claims of ineffective assistance of counsel: (i) trial

counsel did not “properly” explain the sentencing guidelines to Stokes, and (ii) trial

counsel coerced him into pleading guilty. His arguments are unavailing.

       (6)     As a preliminary matter, because Stokes did not present his new claims

of ineffective assistance of counsel to the Superior Court, we would not ordinarily

entertain them on appeal.12 In any event, Stokes’ claims are belied by the record,

which supports the conclusion that Stokes knowingly, intelligently, and voluntarily

pleaded guilty to PFBPP with a full understanding of the potential penalty that he


9
   Somerville v. State, 703 A.2d 629, 631 (Del. 1997) (internal quotation marks and citations
omitted).
10
   Albury v. State, 551 A.2d 53, 59 (Del. 1988).
11
   Hoskins v. State, 102 A.3d 724, 730 (Del. 2014) (internal quotation marks and citations omitted).
12
    Del. Supr. Ct. R. 8 (“Only questions fairly presented to the trial court may be presented for
review; provided, however, that when the interests of justice so require, the Court may consider
and determine any question not so presented.”).

                                                 4
was facing and the rights that he was waiving by doing so. On the Truth-In-

Sentencing Guilty Plea Form, Stokes indicated that (i) he understood that he faced a

minimum-mandatory term of five years—and up to fifteen years—of Level V

incarceration, (ii) he had freely and voluntarily decided to plead guilty, (iii) no one

had threatened or forced him to plead guilty, and (iv) he was satisfied with his

attorney’s representation. Stokes also acknowledged that he was waiving various

constitutional rights—including the right to hear and challenge the State’s evidence

against him—by pleading guilty. The Superior Court judge engaged in a colloquy

with Stokes in open court and Stokes, under oath, affirmed that he understood the

elements of the PFBPP charge and that he was, in fact, guilty of PFBPP. Absent

clear and convincing evidence to the contrary, Stokes is bound by these

representations.13 Accordingly, we conclude that there is no merit to Stokes’ claim

that trial counsel coerced him into pleading guilty or his claim that trial counsel

failed to inform Stokes of the applicable sentencing guidelines.

          (7)    Likewise, Stokes’ knowing and voluntary guilty plea precludes his

claim that the State withheld Brady information. A knowing and voluntary guilty

plea waives a defendant’s right to challenge “all errors or defects occurring before

the plea, except a lack of subject matter jurisdiction, including any alleged Brady




13
     Somerville, 703 A.2d at 632.
                                           5
violation.”14 Thus, Stokes’ claim that the State withheld exculpatory information

from the defense prior to the entry of Stokes’ guilty plea must also fail.

       (8)    Turning to Stokes’ claim that trial counsel was ineffective for failing to

investigate his case and make various arguments on his behalf, the record refutes

this claim. First, it is clear that trial counsel carefully considered filing a motion to

suppress. The record includes a letter trial counsel sent to Stokes reviewing the

information that the police relied upon to obtain a search warrant for Stokes’

residence where the police found the contraband that led to Stokes’ charges.

Paragraph by paragraph, trial counsel examines contents of the warrant and explains

why, in his professional opinion, a motion to suppress would not be successful. For

the first time on appeal, Stokes also makes a conclusory argument that trial counsel

should have argued “double jeopardy of charges.” The Double Jeopardy Clause

protects against, among other things, multiple punishments for the same offense.15

Presumably, Stokes is referring to the three drug dealing charges brought against

him. But each count of drug dealing involved a different controlled substance and

therefore constituted a separate offense. In sum, Stokes cannot show that trial

counsel’s representation fell below an objective standard of reasonableness. As a

final matter, we note that at no point does Stokes touch upon the second prong of the


14
   Mack v. State, 2019 WL 7342514, at *2 (Del. Dec. 30, 2019) (internal quotation marks and
citations omitted).
15
   Blake v. State, 65 A.3d 557, 561 (Del. 2013).
                                            6
ineffective assistance of counsel analysis—that is, Stokes does not allege that, but

for counsel’s alleged failures, he would have insisted on proceeding to trial.

Accordingly, Stokes’ claim that trial counsel was ineffective for failing to investigate

and research Stokes’ case fails.

      NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED, and the judgment of the Superior Court is AFFIRMED.

                                        BY THE COURT:

                                        /s/ Collins J. Seitz, Jr.
                                             Chief Justice




                                           7